DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on June 24, 2022 is acknowledged.  The traversal is on the ground(s) that Cortes does not teach a sacrificial layer of a sacrificial object formed by selective application of a fusing agent and sensing a temperature of the sacrificial layer.  This is not found persuasive because the apparatus of Group II did not require the formation of a sacrificial layer because it is an apparatus. Furthermore, Cortes teaches having formed multiple separated objects 403_1, 403_2 and 403_3 (Page 8 Paragraph 0027 and Figure 4) one of which would be considered a three dimensional object and another would be considered a sacrificial object since the specification of the present application does not provide a clear definition for the term “sacrificial object”.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (WIPO Patent Publication No. WO 2016/195665 A1) in view of Cortes et al (WIPO Patent Publication No. WO 2016/050319 A1).
	In the case of claims 1 and 7, Zhao teaches a method for operating an additive manufacturing machine in the form of a 3D printer wherein a layer of build material was formed and a fusing/coalescing agent was selectively applied onto the layer of build material according to desired pattern followed by applying thermal energy to fuse/solidify the build material areas which were contacted with the fusing agent (Page 2 Paragraphs 0007-008). Zhao teaches that the process was used to form within the layer of build material a sacrificial layer of a sacrificial object and a object/target layer of a three dimensional build object/target part (Pages 2-3 Paragraphs 0009 and 0012, Pages 6-7 Paragraph 0018, Pages 9-10 Paragraph 0023, Pages 16-17 Paragraphs 0040-0041 and Figures 5A-5D).
	Zhao does not teach having sensed a thermal temperature of the sacrificial layer, compared the sensed thermal temperature to a target temperature and having adjusted a power level of the thermal energy based on the compared temperature. However, Zhao was concerned with non-uniform temperature distributions during the solidification process which could cause warpage of the target part/object being formed (Page 2 Paragraph 0008).
	Corte teaches process for controlling the heat of a surface during 3-D printing wherein a layer of build material which had been selectively applied with a fusing/coalescing agent was exposed to thermal energy in order to solidified the areas of the build material having the coalescing agent (Abstract, Page 2 Paragraphs 0008-0009, Page 6 Paragraph 0021 and Page 8 0026). The process of Corte comprised sensing the temperature of the surface of the layer of build material in a processing bed in a plurality of zones situated across the layer and encompassing the objects being formed (Pages 2-3 Paragraphs 0011-0012 and Pages 8-9 Paragraphs 0027-0028). The sensed temperatures are then compared to a target temperature and the power level of the thermal energy is adjusted based on the compared temperatures (Page 4 Paragraph 0015). Corte teaches that this process allowed for a stable and homogeneous temperature distribution across the entire surface during heating (Page 9 Paragraph 0029).
	Based on the teachings of Corte, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have sensed the thermal temperature of the sacrificial layers of Zhao, compared those sensed temperature with a target temperature and having adjusted the powder level of the thermal energy based on the comparison because this was a known process in the art for ensuring a homogenous temperature distribution across the surface of the layer of build material during heating/solidifying.
	As for claim 2, Zhao teaches that the three-dimensional/target object 514 was formed in a build area while sacrificial objects 520 were in a thermal boundary region outside the build area (Pages 16-17 Paragraphs 0040 and 0041 and Figures 5A-C).
	As for claim 3, as was discussed previously, Zhao teaches that the objects were formed layer by layer by repeating the process of depositing build material and fusing agent followed by applying fusing energy. Corte further teaches that the process of sensing and comparing the thermal temperature and adjusting the thermal energy powder level was repeated for every layer (Page 11 Claims 1, 4 and 5).
	As for claims 4 and 6, Zhao teaches that the sacrificial object 520 had a constant size and position on the build surface throughout each subsequent sacrificial layer and was formed in each build layer (Pages 16-17 Paragraphs 0040-0041 and Figures 5B and 5C).
	As for claim 5, Corte teaches that the thermal temperature was sensed with a thermal camera (Page 5 Paragraph 0019). Neither Zhao nor Corte does not specifically teach that the sacrificial object was sized to be sensed by at least one camera pixel of the thermal camera. However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP section 2144.04.IV.A.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have sized the sacrificial object of Zhao in view of Corte to be at least one camera pixel so that the temperature of the object could be sensed by the thermal camera of Corte.
	As for claim 8, Zhao does not teach that the sacrificial layer was formed prior to the build layer. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See MPEP section 2144.04.IV.C.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the sacrificial layer of Zhao in view of Corte prior to forming the build layer on a build surface because the order in which each layer was formed would not have affected the final product.
	As for claim 9, it is rejected for the same reasons discussed previously in the rejection of claim 6.
	As for claim 10, Zhao teaches that the three dimensional build object/target object was based on a model (Page 4 Paragraph 0013) and that the sacrificial object was based on data generated by the additive manufacturing machine (Pages 7-8 Paragraphs 0019 and 0020).

Conclusion
	Claims 1 through 10 have been rejected. Claims 11 through 15 have been withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712